Order, so far as appealed from, unanimously modified to the extent of allowing the examination only as to items 1, 3, 4, 5, 6, 7 and 13, and eliminating from item 7 the words “ directly or indirectly ” and from item 13 the words “ directly or indirectly ”, and as so modified affirmed, with twenty dollars costs and disbursements to the. appellant. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.